FILED
                           NOT FOR PUBLICATION                                 DEC 16 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30057

              Plaintiff - Appellee,              D.C. No. 4:10-cr-00015-SEH-1

  v.
                                                 MEMORANDUM*
CLEMENT DAVID KING,

              Defendant - Appellant.


                   Appeal from the United States District Court
                           for the District of Montana
                    Sam E. Haddon, District Judge, Presiding

                    Argued and Submitted December 11, 2014
                              Seattle, Washington

Before: McKEOWN, TALLMAN, and OWENS, Circuit Judges.

       Following his conviction for sexual abuse of a minor and attempted receipt

of child pornography, Clement King was sentenced to 365 months’ imprisonment.

On appeal, a panel of this court vacated his sentence after determining that the

district court committed procedural error in calculating King’s Sentencing



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Guidelines range. United States v. King, 468 F. App’x 734 (9th Cir. 2012). On

remand, the district court properly calculated the Guidelines range as 151 to 188

months, but imposed the same sentence of 365 months’ imprisonment. In this

appeal, King asserts that his sentence was substantively unreasonable.

      We review the substantive reasonableness of a sentence for “abuse of

discretion.” United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc).

We may only vacate the sentence if we have “a definite and firm conviction that

the district court committed a clear error of judgment in the conclusion it reached

upon weighing the relevant factors.” United States v. Amezcua-Vasquez, 567 F.3d

1050, 1055 (9th Cir. 2009). In light of this deferential standard of review, we

AFFIRM.